DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  in line 3, “N” appears to be a stray letter that was accidentally inserted.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

“radiation source” in claims 1 and 12, 
“detector” in claims 1 and 12,
“scanner”, in claim 2 and 13,
“controller”, in claims 4, 7, 8, 18, and 19.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Claims 1 and 12: the Specification discloses the radiation source as substantially monochromatic, and in other embodiments, is substantially broadband (e.g., white light) (Paragraph 0259), wherein an exemplary light source is a daylight white 6500K 38W light engine part number FTIII24015 from Fiberoptics Technology Incorporated of Pomfret, Connecticut, USA. (Paragraph 0275).
Claims 1 and 12: the Specification discloses the detector as an EMR detection system 504 (e.g., photodiode, charged-coupled-device (CCD), spectrometer, photon multiplier tube, and the like) (Paragraph 0163).
Claim 2 and 13: the Specification discloses the scanner as an electromagnetic beam scanning system with a motor, reciprocating mechanism, and a focus optic (Paragraph 0191).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicar:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8, 11, 12, 19, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2014/0128853 to Angeley et al. “Angeley”.

Regarding claim 1, Angeley discloses A system (laser eye surgery system, Fig. 1, Ref. 2; Paragraph 0073), comprising: 
a radiation source configured to illuminate a tissue with an imaging radiation (“Optical imaging of the cornea, anterior chamber and lens can be performed using the same laser and/or the same scanner used to produce the patterns for cutting”, Paragraph 0119; therefore the “same laser” used for cutting would read on a radiation source; “The video subsystem 92 is operable to obtain images of the patient interface and the patient's eye”, Paragraph 0122; As seen in Fig. 3A, the video subsystem 92 contains illumination light source 118, Paragraph 0122; “The illumination may also be used to illuminate the patient's pupil to enhance the pupil iris boundary to facilitate iris detection and eye tracking”, Paragraph 0122); 

a detector (Camera, Fig. 3A, Ref. 116 of video system, Ref. 92) configured to detect an image of the view of the tissue (The video subsystem 92 is operable to obtain images of the patient interface and the patient's eye”, Paragraph 0122); and 
a treatment radiation (ultrafast, UF, laser, Fig. 3A, Ref. 64 of cutting laser subsystem 44) configured to be focused, using the focus optic (“Shared Optics”, See Figs. 3A, Ref. 50; Paragraph 0089; shared optics 50 provides a common propagation path that is disposed between the patient interface 52 and each of the cutting laser subsystem 44, the ranging subsystem 46, and the alignment guidance subsystem 48, Paragraph 0089; the shared optics 50 includes an objective lens assembly that focuses each laser pulse into a focal point, Paragraph 0089), to a focal region within a target treatment region designated based in part on the image (Paragraph 0172, specifically the video camera, such as camera 116 of camera video subsystem 92, generates a video image to determine Pixel X and Pixel Y values which are used as input to generate outputs values to determining the output Xm, Ym, and ZL for the ultrafast laser for placing cuts into the tissue).  

Regarding claim 8, Angeley discloses all the features of claim 1 above.
Angeley further discloses a controller (control electronics 54 of system 2, Paragraph 0083, that contains one or more processor, Paragraph 0091) configured to control (“The control 

Regarding claim 11, Angeley discloses all the features of claim 1 above.
Angeley further teaches a display (“touch-screen control panel 12”, Paragraph 0074) configured to display the image (“The control panel/GUI is used to set system operating parameters, process user input, display gathered information such as images of ocular structures”, Paragraph 0095).

Regarding claim 12, Angeley discloses a method (“methods and systems related to laser eye surgery are disclose”, Paragraph 0060), comprising: 
illuminating, using a radiation source, a tissue with an imaging radiation (“Optical imaging of the cornea, anterior chamber and lens can be performed using the same laser and/or the same scanner used to produce the patterns for cutting”, Paragraph 0119; therefore the “same laser” used for cutting would read on a radiation source; “The video subsystem 92 is operable to obtain images of the patient interface and the patient's eye”, Paragraph 0122; As seen in Fig. 3A, the video subsystem 92 contains illumination light source 118, Paragraph 0122; 
imaging, using a focus optic (“Shared Optics”, See Figs. 3A, Ref. 50; Paragraph 0089), an image of a view of the tissue (Paragraphs 0089 and 0122). Angeley discloses shared optics 50 that provides a common propagation path that is disposed between the patient interface 52 and each of the cutting laser subsystem 44, the ranging subsystem 46, and the alignment guidance subsystem 48 (Paragraph 0089), wherein the shared optics 50 includes an objective lens assembly that focuses each laser pulse into a focal point (Paragraph 0089).  The ranging subsystem 48 includes a camera video subsystem 92 (Paragraph 0122) that obtain images of the patient interface and the patient's eye (Paragraph 0122); 
detecting, using a detector (Camera, Fig. 3A, Ref. 116 of video system, Ref. 92), the image (The video subsystem 92 is operable to obtain images of the patient interface and the patient's eye”, Paragraph 0122); 
designating a target treatment region of the tissue based in part on the image (Paragraph 0172, specifically the video camera, such as camera 116 of camera video subsystem 92, generates a video image to determine Pixel X and Pixel Y values which are used as input to generate outputs values to determining the output Xm, Ym, and ZL for the ultrafast laser for placing cuts into the tissue); and 
converging, using the focus optic (“Shared Optics”, See Figs. 3A, Ref. 50; Paragraph 0089; shared optics 50 provides a common propagation path that is disposed between the patient interface 52 and each of the cutting laser subsystem 44, the ranging subsystem 46, and the alignment guidance subsystem 48, Paragraph 0089; the shared optics 50 includes an objective lens assembly that focuses each laser pulse into a focal point, Paragraph 0089), a treatment radiation (ultrafast, UF, laser, Fig. 3A, Ref. 64 of cutting laser subsystem 44) to a focal region within the target treatment region (shared optics 50 under the control of the control electronics 54, Paragraph 0109; “The control electronics 54 can be configured to target the 

Regarding claim 19, Angeley discloses all the features of claim 12 above.
Angeley further discloses a controller (control electronics 54 of system 2, Paragraph 0083, that contains one or more processor, Paragraph 0091), controlling (“The control electronics 54 controls the operation”, Paragraph 0091) a parameter of the treatment radiation based in part on the image (Angeley teaches using the video system, which obtains images of the patient interface, Paragraph 0147, to provide two dimensional mapping, Paragraph 0141, that accurately map structures in the tissue such as the eye in this example, Paragraph 0147.  Angeley further teaches the mapped values can be combined to form a generic LUT (look up table), Paragraph 0142, which is used to generate a system specific LUT(s), Paragraph 0144, which is used to generate a laser treatment of the eye; as seen in Fig. 5, Ref. 335, the system specific LUT is used to generate the ultrafast laser Xm, Ym, and ZL values to control GALVO Xm, GALVO Ym, and GALVO Zm to form a laser generated incision(s) in an eye; this read reads on controlling the position parameters of the treatment radiation in part on the image).  

Regarding claim 22, Angeley discloses all the features of claim 12 above.
Angeley further teaches displaying, using a display, the image (“touch-screen control panel 12”, Paragraph 0074; “The control panel/GUI is used to set system operating parameters, process user input, display gathered information such as images of ocular structures”, Paragraph 0095).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 3, 7, 10, 13, 14, 18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Angeley, in view of U.S. Patent Application Publication No. 2011/0022039 to Spikker et al. “Spikker”.

Regarding claim 2, Angeley disclose all the feature of claim 1 above.  
Angeley further discloses a scanner (“x-scan device”, Paragraph 0104; Fig. 3A, Ref. 86; or XY scan device, Paragraph 0105; “scanner”, Paragraph 0119).

Spikker teaches a similar imaging and skin treatment device (Abstract) using a laser system (Paragraph 0050).  Spikker teaches wherein the scanner is configured to scan the view to a second region (“scan a beam of radiation across a desired area, in this case a second field of view”, Paragraph 0056) of the tissue (Paragraphs 0057-0058, specifically wherein the detection area is the skin), wherein the focus optic (“object lens 84”, Paragraph 0064) is further configured to image a second image of the view from the second region of the tissue (As seen in Fig. 5, the second image sensor is connected to the object lens, and as discussed above, the region of a second field of view can be scanned to form an image (Paragraphs 0056-0058) that would read on a second image, since Spikker also teaches a first image sensor (Fig. 5, Ref. S1) that forms a first image of the skin to be treated (Paragraph 0063) of the first field of view (Paragraph 0050), therefore this reads on the focus optic is further configured to image a second image of the view from the second region of the tissue).  Spikker additionally discloses wherein the detector is further configured to detect the second image (Fig. 3, Ref. 56 or Fig. 5, Ref. 76, both indicating a detector of the second image sensor; Paragraphs 0058, 0062; “The detector 56 may comprise a CCD or CMOS or any other kind of photo detector or array thereof…A three-dimensional image will be obtained for this second image sensor”, Paragraph 0058). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Angeley’s invention, wherein the scanner is configured to scan the view to a second region of the tissue, wherein the focus optic is further configured to image a second image of the view from the second region of the tissue, 

Regarding claim 3, the modifications of Angeley, and Spikker disclose all the features of claim 2 above.
Angeley further discloses wherein the scanner is further configured to scan the focal region (Angeley teaches the laser pulse beam 66 is incident upon an X-scan device 86, which is operable to scan the laser pulse beam 66 in the X direction, Paragraph 0104, and after being directed by the X-scan device 86, the laser pulse beam 66 is incident upon a Y-scan device 88, which is operable to scan the laser pulse beam 66 in the Y direction, Paragraph 0105, wherein the laser pulse beam and the reflected optical beams that travel to and from the video subsystem 90 pass through an objective lens assembly 94 to a focal spot, Paragraphs 0106-0107) within the target treatment region (Paragraph 0129, specifically focusing of the beam in the treatment region).

Regarding claim 7, Angeley discloses all the features of claim 1 above.
Angeley discloses a controller (control electronics 54 of system 2, Paragraph 0083, that contains one or more processor, Paragraph 0091; See Fig. 2, Refs 54 and 55) and recording the image (“The output video can also be recorded for, for example, archival purposes”, Paragraph 0082).  
However, Angeley does not explicitly disclose wherein the controller is configured to record the image.
Spikker teaches wherein the controller is configured to record the image (“both image sensors 12 and 14 are coupled to a control unit 18”, Paragraph 0049; The 2D image is recorded by means of the image sensor used in the first imaging step, Paragraphs 0071, 0078; “the control unit records the results from the confocal laser scan”, Paragraph 0082).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Angeley's invention wherein the controller is configured to record the image, as taught by Spikker, in order to be able to interpret the results from the image (Spikker, Paragraph 0082).

Regarding claim 10, Angeley discloses all the features of claim 1 above.
However, Angeley does not disclose wherein the focus optic is further configured to image the first image using at least one of: microscopic imaging, wide field of view imaging, and reflectance confocal imaging.  
Spikker teaches wherein the focus optic is further configured to image the first image using at least one of: microscopic imaging, wide field of view imaging, and reflectance confocal imaging (Paragraphs 0059-0060; See Fig. 4).  Spiker teaches using the first image sensor, such as a CCD sensor to obtain a first image (Paragraph 0081) with a field of view of the treatment region (as seen in Fig. 4, Ref. I; Paragraph 0059-0060) which is a wider field of view than the field of view (Fig. 4, Ref. II) obtained by a second image sensor.  As seen in Fig. 5, the first image sensor (Ref. S1) and the second image sensor (Ref. S2) both share an object lens (Ref. 84).  This reads on the focus optic is further configured to image the first image using at least one of a wide field of view imaging.  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Angeley’s invention, wherein the focus optic is further configured to image the first image using at least one of: microscopic imaging, wide field of view imaging, and reflectance confocal imaging, as taught by Spikker, in order to quickly be able to determine a rough position of a target (Spikker, Paragraph 0067).

Regarding claim 13, Angeley discloses all the features of claim 12 above.  

However, Angeley does not explicitly disclose scanning, using a scanner, the view to a second region of the tissue; imaging, using the focus optic, a second image of the view from the second region of the tissue; and detecting, using the detector, the second image.  
Spikker teaches wherein the scanner scans the view to a second region (“scan a beam of radiation across a desired area, in this case a second field of view”, Paragraph 0056) of the tissue (Paragraphs 0057-0058, specifically wherein the detection area is the skin), imaging, using the focus optic (“object lens 84”, Paragraph 0064), a second image of the view from the second region of the tissue (As seen in Fig. 5, the second image sensor is connected to the object lens, and as discussed above, the region of a second field of view can be scanned to form an image, Paragraphs 0056-0058, that would read on a second image, since Spikker also teaches a first image sensor (Fig. 5, Ref. S1) that forms a first image of the skin to be treated (Paragraph 0063) of the first field of view (Paragraph 0050), therefore this reads imaging, using the focus optic, a second image of the view from the second region of the tissue).  
Spikker additionally discloses wherein the detector is further configured to detect the second image (Fig. 3, Ref. 56 or Fig. 5, Ref. 76, both indicating a detector of the second image sensor; Paragraphs 0058, 0062; “The detector 56 may comprise a CCD or CMOS or any other kind of photo detector or array thereof…A three-dimensional image will be obtained for this second image sensor”, Paragraph 0058). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Angeley’s invention, wherein the method includes scanning, using a scanner, the view to a second region of the tissue; imaging. using the focus optic, a second image of the view from the second region of the tissue; and detecting, using the detector, the second image, as taught by Spikker, in order to obtain a more exact position, at a desired resolution (Spikker, Paragraph 0079).

Regarding claim 14, the modifications of Angeley and Spikker disclose all the features of claim 13 above.
Angeley further discloses scanning, using the scanner, the focal region (Angeley teaches the laser pulse beam 66 is incident upon an X-scan device 86, which is operable to scan the laser pulse beam 66 in the X direction, Paragraph 0104, and after being directed by the X-scan device 86, the laser pulse beam 66 is incident upon a Y-scan device 88, which is operable to scan the laser pulse beam 66 in the Y direction, Paragraph 0105, wherein the laser pulse beam and the reflected optical beams that travel to and from the video subsystem 90 pass through an objective lens assembly 94 to a focal spot, Paragraphs 0106-0107) within the target treatment region (Paragraph 0129, specifically focusing of the beam in the treatment region).

Regarding claim 18, Angeley discloses all the features of claim 12 above.
Angeley discloses a controller (control electronics 54 of system 2, Paragraph 0083, that contains one or more processor, Paragraph 0091; See Fig. 2, Refs 54 and 55) and recording the image (“The output video can also be recorded for, for example, archival purposes”, Paragraph 0082).  
However, Angeley does not explicitly disclose recording, using a controller, the image.
Spikker teaches recording, using a controller, the image (“both image sensors 12 and 14 are coupled to a control unit 18”, Paragraph 0049; The 2D image is recorded by means of the image sensor used in the first imaging step, Paragraphs 0071, 0078; “the control unit records the results from the confocal laser scan”, Paragraph 0082).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Angeley's invention wherein the method includes recording, using a controller, the image, as taught by Spikker, in order to be able to interpret the results from the image (Spikker, Paragraph 0082).

Regarding claim 21, Angeley discloses all the features of claim 12 above.
However, Angeley does not disclose wherein imaging the first image comprises at least one of: microscopic imaging, wide field of view imaging, or reflectance confocal imaging.  
Spikker teaches wherein the focus optic is further configured to image the first image using at least one of: microscopic imaging, wide field of view imaging, and reflectance confocal imaging (Paragraphs 0059-0060; See Fig. 4).  Spiker teaches using the first image sensor, such as a CCD sensor to obtain a first image (Paragraph 0081) with a field of view of the treatment region (as seen in Fig. 4, Ref. I; Paragraph 0059-0060) which is a wider field of view than the field of view (Fig. 4, Ref. II) obtained by a second image sensor.  As seen in Fig. 5, the first image sensor (Ref. S1) and the second image sensor (Ref. S2) both share an object lens (Ref. 84).  This reads on the focus optic is further configured to image the first image using at least one of a wide field of view imaging.  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Angeley’s invention, wherein the focus optic is further configured to image the first image using at least one of: microscopic imaging, wide field of view imaging, and reflectance confocal imaging, as taught by Spikker, in order to quickly be able to determine a rough position of a target (Spikker, Paragraph 0067).

Claims 4, 5, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Angeley, in view of Spikker, and further in view of U.S. Patent Application Publication No. 2017/0281405 to “Ha”.

Regarding claim 4, the modifications of Angeley, and Spikker disclose all the features of claim 2 above.  

However, the modifications of Angeley and Spikker do not disclose the controller is configured to stitch the image and the second image into a map.
Ha teaches a similar treatment device, with an imaging unit and a treatment beam irradiation unit (Abstract), such as a laser (Paragraph 0042) for treating lesions in an area of tissue (Paragraph 0043).
Ha teaches a controller (“processor generates the combined image by combining the plurality of guide images”, Paragraph 0016; See Fig. 5, Ref. 210) configured to stitch the image and the second image into a map (“the processor 210 may perform operation for mapping the guide image and the reference image”, Paragraph 0079; “if a treatment beam is radiated to the second treatment position, a new fundus image may be generated by combining the guide image obtained the first treatment position and the guide image obtained at the second treatment position. Such a combined image may be generated through analysis of a correlation after extracting a pattern, that is, a reference, from each image as in the method of mapping a reference image and a guide image”, Paragraph 0109).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Angeley and Spikker, wherein the controller is configured to stitch the image and the second image into a map, as taught by Ha, in order to dynamically display on-going treatment contents instead of using a reference image, and this dynamic image can be rapidly obtained since the operation is a correlation operation between relatively small areas, compared to mapping with a reference image (Ha, Paragraphs 0111).

Regarding claim 5, the modifications of Angeley, Spikker, and Ha disclose all the features of claim 4 above.  


Regarding claim 15, the modifications of Angeley and Spikker disclose all the features of claim 13 above.  
However, the modifications of Angeley and Spikker do not disclose stitching the image and the second image together into a map.
Ha teaches a similar treatment device, with an imaging unit and a treatment beam irradiation unit (Abstract), such as a laser (Paragraph 0042) for treating lesions in an area of tissue (Paragraph 0043).  Ha teaches a controller (“processor generates the combined image by combining the plurality of guide images”, Paragraph 0016; See Fig. 5, Ref. 210) configured to stitch the image and the second image into a map (“the processor 210 may perform operation for mapping the guide image and the reference image”, Paragraph 0079; “if a treatment beam is radiated to the second treatment position, a new fundus image may be generated by combining the guide image obtained the first treatment position and the guide image obtained at the second treatment position. Such a combined image may be generated through analysis of a correlation after extracting a pattern, that is, a reference, from each image as in the method of mapping a reference image and a guide image”, Paragraph 0109).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Angeley and Spikker, wherein the method includes stitching the image and the second image together into a map, as taught by Ha, in order to dynamically display on-going treatment contents instead of using a reference image, and this dynamic image can be rapidly obtained since the operation is a correlation operation between relatively small areas, compared to mapping with a reference image (Ha, Paragraphs 0111).

Regarding claim 16, the modifications of Angeley, Spikker, and Ha disclose all the features of claim 15 above.  
Angeley further discloses determining from the map at least one of: a diagnosis, a treatment plan, and a treatment parameter for the treatment radiation (Angeley teaches using the video system, which obtains images of the patient interface, Paragraph 0147, to provide two dimensional mapping, Paragraph 0141, that accurately map structures in the tissue such as the eye in this example, Paragraph 0147.  Angeley further teaches the mapped values can be combined to form a generic LUT (look up table), Paragraph 0142, which is used to generate a system specific LUT(s), Paragraph 0144, which is used to generate a laser treatment of the eye, Paragraph 0145, which reads on a treatment plan).

Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Angeley, in view of U.S. Patent Application Publication No. 2008/0306471 to Altshuler et al. “Altshuler”.

Regarding claim 6, Angeley discloses all the features of claim 1 above.
Angeley further discloses a window configured to contact a surface of the tissue (“patient interface 52”, See Fig. 3A; wherein the patient interface includes an optically transmissive 
However, Angeley does not disclose a window configured to contact a surface of the tissue, such that the focal region is located a predetermined depth from the surface of the tissue.
Altshuler teaches in a similar field of endeavor of a treatment (ablation) device and methods of a portion of a tissue with electromagnetic radiation (Abstract).  Altshuler teaches a window (surface having holes, or a transparent window, that allow the electromagnetic radiation (EMR) beams to pass to the tissue, Paragraphs 0139-0141) configured to contact a surface of the tissue (the surface presses against the tissue, Paragraph 0141), such that the focal region is located a predetermined depth from the surface of the tissue (aligns the tissue surface near the upper boundary of the focus depth Z0, Paragraph 0143).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Angeley's invention wherein the window of Angeley that is configured to contact a surface of the tissue is configured such that the focal region is located a predetermined depth from the surface of the tissue, as taught by Altshuler, in order to allow the portion of the EMR beam that has the greatest intensity to be directly incident on the tissue (Altshuler, Paragraph 0143).

Regarding claim 17, Angeley discloses all the features of claim 12 above.
Angeley further discloses a window, contacting a surface of the tissue (“patient interface 52”, See Fig. 3A; wherein the patient interface includes an optically transmissive structure having a posterior surface that is displaced vertically from the anterior surface of the patient's cornea, Paragraph 0090; the optically transmissive structure reads on a window and wherein 
However, Angeley does not disclose a window, contacting a surface of the tissue, such that the focal region is located a predetermined depth from the surface of the tissue.
Altshuler teaches in a similar field of endeavor of a treatment (ablation) device and methods of a portion of a tissue with electromagnetic radiation (Abstract).  Altshuler teaches a window (surface having holes, or a transparent window, that allow the electromagnetic radiation (EMR) beams to pass to the tissue, Paragraphs 0139-0141) configured to contact a surface of the tissue (the surface presses against the tissue, Paragraph 0141), such that the focal region is located a predetermined depth from the surface of the tissue (aligns the tissue surface near the upper boundary of the focus depth Z0, Paragraph 0143).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Angeley's invention wherein the window of Angeley is contacting a surface of the tissue such that the focal region is located a predetermined depth from the surface of the tissue, as taught by Altshuler, in order to allow the portion of the EMR beam that has the greatest intensity to be directly incident on the tissue (Altshuler, Paragraph 0143).


Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Angeley, as evidenced by Non-Patent Literature: “Photobiology of the human lens” to “Roberts”.

Regarding claim 9, Angeley discloses all the features of claim 1 above.
Angeley further discloses wherein the treatment radiation (UF laser, Paragraph 0094) is configured to selectively generate a plasma proximal the focal region (“the UF laser 64 can be 
As evidenced by Roberts (Joan E. Roberts “Photobiology of the human lens, 2016), the lens of the eye contains ocular chromophores (See Chromophores section, a) Endogenous (Naturally Occurring) Chromophores in the Human Lens).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that when Angeley discloses the UF laser causes photodisruption around the focal point, thereby generating a photo-induced plasma, wherein the plasma would be generated at a chromophore proximal the focal region, since Roberts evidences that chromophores exist in the human lens and Angeley discloses the treatment region can be around the human eye lens.  

Regarding claim 20, Angeley discloses all the features of claim 12 above.
Angeley further discloses wherein the treatment radiation (UF laser, Paragraph 0094) is configured to selectively generate a plasma proximal the focal region (“the UF laser 64 can be focused into eye tissue to produce dielectric breakdown to cause photodisruption around the focal point (the focal zone), thereby rupturing the tissue in the vicinity of the photo-induced plasma”, Paragraph 0094), and wherein the treatment region can be around the lens of the eye (Paragraph 0111).  
As evidenced by Roberts (Joan E. Roberts “Photobiology of the human lens, 2016), the lens of the eye contains ocular chromophores (See Chromophores section, a) Endogenous (Naturally Occurring) Chromophores in the Human Lens).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that when Angeley discloses the UF laser 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Milton Truong whose telephone number is (571)272-2158. The examiner can normally be reached 8:30 AM - 5:30 PM, MON-THUR; 8:30 AM - 4:30 PM, FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith M Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BONIFACE NGATHI N/Primary Examiner, Art Unit 3793